                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              ASHEVILLE DIVISION
                                   1:17 CR 73

UNITED STATES OF AMERICA                            )
                                                    )
       v.                                           )
                                                    )              ORDER
DAVID R. PAYNE,                                     )
                                                    )
            Defendant.                              )
____________________________________                )

       This matter is before the Court on Defendant’s Motion to Seal (# 53). Defendant requests

that his Supplemental Response to the Sentencing Memorandum with attachments (# 52) be filed

under seal. Def.’s Mot. Seal (# 53) at 1. Defendant represents that the documents at issue are

personal and contain financial information about Defendant and/or others that are sensitive and

confidential. Id.

       Defendant has shown sufficient reasons for the relief he seeks. Therefore, Defendant’s

Motion to Seal (# 53) is GRANTED. Defendant’s Supplemental Response to the Sentencing

Memorandum with attachments (# 52) is to be maintained under seal until further order of

this Court.



                                       Signed: October 3, 2018
